United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41105
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLIFFORD BERNARD NELSON, also known as Dummy,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:01-CR-32-1
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Clifford Bernard Nelson appeals his sentence for possession

with intent to distribute and distribution of crack cocaine.

He argues that he received ineffective assistance of counsel when

his appointed counsel did not appear at his sentencing hearing.

     We have jurisdiction over this appeal despite Nelson’s

appeal waiver, because our review of the plea proceedings reveals

that the magistrate judge did not fulfill the FED. R. CRIM.

P. 11(c)(6) (2001) requirements, and, therefore, the waiver

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41105
                               -2-

was not knowingly and voluntarily made.    See United States

v. Robinson, 187 F.3d 516, 517-18 (5th Cir. 1999).

     We further find that the record sufficiently addresses

the ineffective assistance claim and, therefore, that its merits

can be addressed on direct appeal.   See United States v. Navejar,

963 F.2d 732, 735 (5th Cir. 1992).   Nelson, however, has

demonstrated no prejudice suffered from appointed counsel’s

absence from his sentencing proceedings.   See Strickland

v. Washington, 466 U.S. 668, 687 (1984).   Nelson was represented

by retained counsel at the proceedings, and appointed counsel’s

presence was unnecessary to resolve the sentencing objection at

issue.

     AFFIRMED.